Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”), effective as of
April 20, 2018, attaches to and forms part of that certain Amended and Restated
Employment Agreement dated as of January 16, 2015 (the “Agreement”), among Aon
Corporation, a Delaware corporation (the “Company”), Aon plc, a public limited
company organized under English law (the “Parent”), and Gregory C. Case (the
“Executive”). Capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Agreement.

WHEREAS, the parties mutually desire to extend the Employment Period for three
years and to amend other terms of the Agreement as provided in this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

  1. The phrase “April 1, 2020” where it appears in Section 1 of the Agreement
shall be replaced with “April 1, 2023.”

 

  2. Section 15, International Assignment, is hereby deleted in its entirety and
replaced with the following:

15. International Assignment. Effective July 1, 2016, the parties entered into a
letter setting forth the terms and conditions of the Executive’s extended
international assignment to London and secondment to Aon plc (the “International
Assignment Letter”). The terms of the International Assignment Letter, as
amended or modified from time to time, or any duly executed and countersigned
successor agreement to the International Assignment Letter, shall modify the
Executive’s employment terms as set forth in this Agreement for the duration of
the Executive’s international assignment.

 

  3. Clause (ii) of Section 17, Entire Agreement, is hereby deleted in its
entirety and replaced with the following:

(ii) the International Assignment Letter shall govern the terms of the
Executive’s international assignment as set forth in Section 15 hereof.

Signature page follows



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above.

 

AON CORPORATION       EXECUTIVE

/s/ Anthony R. Goland

     

/s/ Gregory C. Case

Anthony R. Goland       Gregory C. Case Executive Vice President &      
President & CEO, Aon plc Chief Human Resources Officer       President & CEO,
Aon Corporation AON plc      

/s/ Anthony R. Goland

      Anthony R. Goland       Executive Vice President &       Chief Human
Resources Officer      